Citation Nr: 0029756	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  97-32 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VA Medical Center in Tucson, 
Arizona


THE ISSUE

Entitlement to waiver of recovery of an indebtedness of 
retroactive copayment charges for Department of Veterans 
Affairs (VA) medical care, in the calculated amount of 
$547.34.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from April 1946 to 
February 1948, and from January 1949 to June 1950.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
determinations of the Tucson VA Medical Center (MC).  In 
December 1997, the veteran testified at a hearing at the 
VAMC.


FINDINGS OF FACT

1.  Based on annual family income reported by the veteran at 
January 1994, January 1995, and May 1996 means tests, the 
VAMC determined that he was eligible for VA medical care 
without a copayment.  

2.  The veteran received medical care at the Tucson VAMC on 
several subsequent occasions at no charge.  

3.  Thereafter, the VAMC received information that the 
veteran's actual family income in 1994, 1995, and 1996 had 
been slightly higher than he had previously reported, 
rendering him ineligible for VA medical care without a 
copayment.  

4.  The VAMC billed the veteran retroactively for copayments 
for VA medical care received, resulting in an indebtedness in 
the calculated amount of $547.34.

5.  There was no indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the veteran in the 
creation of the $547.34 indebtedness.

6.  Recovery of the $547.34 debt at issue here would be 
against the principles of equity and good conscience.


CONCLUSION OF LAW

A waiver of the veteran's indebtedness of retroactive 
copayment charges in the amount $547.34.$ is consistent with 
the principles of equity and good conscience.  38 U.S.C.A. §§ 
5107, 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant is a nonservice-connected veteran who received 
medical care at the Tucson VAMC.  In January 1994, January 
1995, and May 1996, he completed financial statements for 
purposes of a "means test" to determine his eligibility for 
VA medical care.  See 38 U.S.C.A. § 1710 et seq.  

According to the veteran's December 1997 hearing testimony, 
he completed the annual means tests orally, giving his 
financial information to a VAMC employee, who entered the 
information into a computer.  Based on his reported family 
income for 1993, 1994, and 1995, he was determined to be in 
"Category A," thus rendering him eligible for VA medical 
care without a copayment.  He was advised of such eligibility 
and received VA medical care at no cost on several subsequent 
occasions.  

In December 1996, the VAMC received information through an 
income matching program that the veteran's annual family 
income was actually slightly higher than he had previously 
reported at his annual means tests.  The veteran's actual 
family income for the years 1993 to 1995 was approximately 
$2,000 over the income threshold for Category A veterans.  
(The veteran's reported income for these years had been 
slightly under the income threshold).  Accordingly, it was 
determined that the veteran had actually been a "Category 
C" veteran for these years, rendering him ineligible for VA 
medical care without a copayment.  The veteran was billed 
retroactively for the copayments for the VA medical care he 
received.  The total amount of his debt has been calculated 
to be $547.34.  

The veteran requested a waiver of recovery of this 
indebtedness.  At his December 1997 hearing, he argued that 
it was unfair to bill him retroactively for the copayments as 
he had been advised previously that he was eligible for free 
care.  He stated that, had he known that he was ineligible 
for VA care without a copayment, he would not have used the 
services offered by the VAMC as frequently.  He also 
emphasized that he and his spouse had provided thousands of 
hours of volunteer service to the VAMC over the past 15 years 
and requested that this fact be taken into consideration.

II.  Analysis

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).  In other words, any indication that the veteran 
committed fraud, misrepresentation of a material fact, or bad 
faith in connection with his receipt of VA benefits precludes 
the Board from granting a waiver of recovery of the debt.  
This parallels the "clean hands" doctrine familiar in 
equity cases; only if a veteran is free from all taint of 
fraud in connection with his claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555 (1992).

In this case, there is no indication that the veteran 
exhibited bad faith in the creation of the debt here at 
issue.  The U.S. Court of Appeals for Veterans Claims (the 
Court) has defined bad faith as "a willful intention to seek 
an unfair advantage."  Richards v. Brown, 9 Vet. App. 255 
(1996).  The provisions of 38 C.F.R. § 1.965 (b)(2)(2000) 
define bad faith as an unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.

In this case, there is no simply no indication that the 
veteran intentionally underreported his income to avoid 
incurring a copayment charge for his outpatient visits to the 
VAMC.  In fact, he has indicated that he had been previously 
advised that the income threshold for "Category A" veterans 
was $50,000.  The Board finds that his statements to this 
effect are extremely credible.  In view of the above, the 
Board fully accepts that the veteran reported his annual 
income as accurately as he thought necessary.  There is no 
indication that he knew that he was on the cusp of Category A 
eligibility or realized the consequences of not reporting his 
annual income to the penny.  Likewise, there is no indication 
that he accepted VA medical care with no copayment, with the 
knowledge that he was ineligible for that benefit.  Thus, the 
Board finds that the veteran did not exhibit bad faith in the 
creation of the debt here at issue.  38 C.F.R. § 1.962(b) 
(2000). 

As the Board finds that the veteran's actions in this case 
did not represent fraud, misrepresentation or bad faith, the 
next issue to be addressed is whether a collection of the 
debt from the veteran would be contrary to the principles of 
equity and good conscience.

The applicable regulation provides that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (2000).  In such a 
determination, consideration will be given to the following 
elements which are not intended to be all inclusive:  the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the debt would cause 
undue financial hardship to the debtor, or result in unjust 
enrichment; and whether repayment of the debt would defeat 
the purpose for which it was intended.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. § 1.965 (2000).  

In considering these factors, the Board notes that although 
he clearly did not do so intentionally, the fact remains that 
the veteran underreported his income, resulting in an 
inaccurate determination regarding his eligibility for VA 
benefits.  However, it appears that he was misinformed, 
apparently by a VA employee, that the income threshold for 
free VA medical care was $50,000, which may have prompted him 
to be less meticulous in reporting his annual income, 
thinking he was well under the eligibility threshold.  This 
misinformation appears to have contributed significantly to 
the creation of the debt at issue here.  Another element to 
be considered regards "undue hardship," described as 
"[w]hether collection would deprive debtor or family of 
basic necessities."  38 C.F.R. § 1.965(a)(3) (2000).  In 
this respect, the veteran has testified that he and his 
spouse live modestly.  Beyond that, the record contains no 
specific information regarding his current financial status.  

In reaching its decision, the Board has also considered the 
unique facts of this case, namely, that the veteran was 
barely over the threshold for eligibility for "Category A" 
eligibility, as well as the fact that the debt at issue here 
is relatively small.  The Board has likewise observed the 
fact that the veteran and his spouse have generously provided 
thousands of hours of volunteer service in the past at the 
VAMC.  

After carefully weighing all relevant facts, and affording 
the veteran the benefit of the doubt, the Board finds that a 
waiver of the $547.34 indebtedness at issue in this case is 
consistent with the principles of equity and good conscience.  
Clearly the facts and circumstances of this particular case 
indicate the need for reasonableness and moderation in the 
exercise of the Government's rights.  38 U.S.C.A. §§ 5107, 
5302 (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).



	(CONTINUED ON NEXT PAGE)




ORDER

Waiver of recovery of an indebtedness of retroactive 
copayment charges for VA medical care, in the calculated 
amount of $547.34, is granted.  



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


